 

Exhibit 10.44

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT made and entered into this 9th day of May, 2014 at Chicago,
Illinois, by and between EPAZZ, INC. (hereinafter referred to as the "Company")
and GUY METZ, an individual, residing at 2929 Marfitt Road, East Lansing, MI
48823 (hereinafter referred to as the "Employee").

 

WHEREAS, the Company is engaged in the business of an enterprise-wide software
company specializing in providing customized web applications and related
services on behalf of its various clients;

 

WHEREAS, the Company desires to employ the Employee and the Employee desires
employment with the Company on the terms and conditions set forth herein; and

 

WHEREAS, the parties hereto desire to set forth their mutual understandings with
respect to the Employee's employment in writing.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1. RECITALS. The foregoing recitals are hereby incorporated herein.

 

2. EMPLOYMENT. The Company hereby employs the Employee and the Employee hereby
accepts employment by the Company on the terms and conditions set forth herein.
The parties hereto expressly revoke any and all prior employment agreements
between them.

 

3. TERM. The term of this Agreement shall be for a period of six (6) months and
will commence on May 10, 2014 and will continue until November 10, 2014, unless
sooner terminated as provided herein.

 

4. DUTIES. The Employee shall report directly to the President of the Company
and render such full time services and duties to the Company as may be assigned
to the Employee from time to time by the Company's officers. The Employee shall
at all times faithfully, industriously, and to the best of his ability,
experience, and talent, perform all duties that may be required of and from the
Employee, pursuant to the orders, advise and direction of the officers of the
Company, and the express and explicit terms hereof; all to the reasonable
satisfaction of the Company. In connection herewith, the Employee shall at all
times conduct himself in a manner that upholds the high ethical, moral and
professional standards of the Company. The Company has advised the Employee and
the Employee hereby acknowledges the Company's policy that its business affairs
(including, without limitation, its internal hiring practices) shall be
conducted without regard to race, color, religion, sex, age, natural origin or
marital status.

 

In furtherance of the foregoing and not in limitation thereof, the Employee
shall also be responsible for the specific duties set forth on Schedule A,
attached hereto and incorporated herein. The Company may prospectively change
the duties set forth in Schedule A, as the Company in its sole discretion
determines from time to time.

 



 

 

 

5. COMPENSATION.

 

a.As compensation for services, the Company shall pay the Employee and the
Employee agrees to accept in full payment for services, compensation in
accordance with the terms of Schedule B, which is attached hereto and hereby
incorporated herein.

 

b.The parties may prospectively change the compensation set forth in Schedule B,
at any time, from time to time, upon the mutual written agreement of the
parties. Such change(s) shall not terminate or otherwise affect the obligations
contained in this Agreement.

 

c.The Company, in its discretion, may deduct from the compensation paid the
Employee all applicable federal, state and local taxes, as required by law,
prior to payment to the Employee. In the event any taxing agencies, whether
Federal, State and/or local, impose any tax(es) upon the Company based on the
gross volume of business, number of employees or payroll of the Company (or any
similar measure), then the Company reserves the right to deduct such amounts as
may be required to pay said tax(es) from the compensation of the Employee to the
extent such tax(es) are directly attributable to the employment of the Employee.

 

d.If the Company terminates the Employee without Cause prior to the expiration
of the Term, the Company shall continue to pay Employee all compensation and
benefits to which Employee is entitled hereunder for the remainder of the Term.
For purposes of this Agreement, the term "Cause" shall mean material misconduct;
violation of the Company's rules, regulations, and employment policies; or
Employee's material failure to render and perform services to the Company
according to his obligations under this Agreement.

 

6. RELATIONSHIP. Subject to Section 5(d) above, the Company and the Employee
shall maintain the relationship of employer and employee at will,
notwithstanding any provision other than Section 5(d) herein to the contrary,
including without limitation, the term hereof. The parties agree that in the
course of performing services for the clients of the Company, that the Employee
will exercise his professional judgment regarding the performance of the
Employee's duties. The foregoing notwithstanding, the Company reserves the right
from time to time to establish rules and regulations governing the Employee, the
Employee's duties and activities, and the provision of services by the Employee.
The Employee agrees to fully comply with such rules and regulations as the
Company may prescribe from time to time. In connection with employment, the
Employee agrees that the position with the Company is a full time position.
Accordingly, the Employee shall not be employed, whether as an employee, client,
agent or otherwise, by any other party, without the prior written consent of the
Company. The Employee shall not have authority to enter into any contract
without the written consent of the Company, in accordance with the rules and
regulations of the Company.

 



2

 

 

7. NONDISCLOSURE OF PROPRIETARY PROPERTY.

 

a.The Employee acknowledges and agrees that in the course of employment with the
Company that the Employee may acquire and/or the Company may provide the
Employee with, or access to information regarding the business, procedures,
activities and services of the Company, including but not limited to, memoranda;
files; forms, techniques, methods and procedures; programs; client accounts and
customer lists; costs and prices of the Company; client needs, requirements and
business affairs; records; manuals; computer data, software, and databases, and
other trade secrets and confidential information which gives or could give the
Company a competitive advantage in the marketplace (hereinafter referred to
collectively as the "Proprietary Property") as is necessary or desirable to
assist him in his activities on behalf of the Company. The Employee hereby
acknowledges that the Proprietary Property is the sole and exclusive property of
the Company, that the Proprietary Property is a valuable, special and unique
asset of the business of the Company, developed at considerable expense to the
Company, and is not available to the public at large or other persons engaging
in businesses which are the same as or similar to the business of the Company.

 

b.The Employee covenants and agrees that the Employee shall not, while in the
employ of the Company, or thereafter, communicate or divulge to, or use for the
benefit of himself or any other person, firm, association or corporation,
without the prior written consent of the Company, any information in any way
relating to the Proprietary Property. The Proprietary Property shall remain the
sole property of the Company and upon termination of employment with the
Company, for any reason the Employee shall thereupon return all Proprietary
Property (including, without limitation, all lists, documents or other types of
records and any written, typed, printed or computer stored materials identifying
the clients of the Company or the personnel of clients, together with any and
all data involving advertising techniques, processing techniques, manuals,
materials, programs, methods or contracts) in his possession or control to the
Company. The Employee shall have no right to retain copies of such Proprietary
Property after the termination of employment with the Company, without the
express written consent of the Company.

 

c.The covenants on the part of the Employee contained in this Section 7 shall be
construed as an agreement independent of any other provision in this Agreement.
The existence of any claim or cause of action of the Employee against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement of this Section 7 by the Company.

 



3

 

 

8. COVENANT NOT TO COMPETE.

 

a.The Employee expressly covenants and agrees that for a period of two (2) years
after the termination of employment with the Company, within a the United
States, the Employee will not engage in any business or perform any service,
directly or indirectly, in competition with the Current Business of the Company,
or have any interest, whether as proprietor, partner, member, manager, employee,
stockholder, principal, agent, consultant, director, officer, or in any other
capacity or manner whatsoever, in any enterprise that shall engage, directly or
indirectly, in competition with the Current Business of the Company. For
purposes of this Agreement, the term "Current Business" shall mean the principal
business in which the Company is engaged as of the date hereof.

 

b.In the furtherance of the foregoing and not in limitation thereof, the
Employee agrees that for a period of two (2) years after the termination of
employment with the Company, the Employee shall not, directly or indirectly,
solicit or service in any way, on behalf of himself or on behalf of or in
conjunction with others, any client or customer, or prospective client or
customer who has been solicited or serviced by the Company within one (1) year
prior to the termination of employment.

 

c.In furtherance of the foregoing and not in limitation thereof, the Employee
agrees that for a period of two (2) years after the termination of employment
with the Company, the Employee shall not, directly or indirectly, for himself or
any enterprise engaged in competition with the Company, solicit for employment
or employ any employee or independent contractor who is then employed or
retained by the Company or who has been employed or retained by the Company
within one (I) year prior to the termination of the employment of the Employee
hereunder.

 

d.The covenants on the part of the Employee contained in this Section 8 shall be
construed as an agreement independent of any other provision in this Agreement.
The existence of any claim or cause of action of the Employee against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement of this Section 8 by the Company. Notwithstanding
anything to the contrary contained herein, however, if Company defaults on its
obligations under that Promissory Note from Company to Jadian Enterprises, Inc.,
or the Security Agreement between Company and Jadian Enterprises, Inc., both of
even date herewith, and such default remains for a period of thirty (30) days
following the date on which Company receives written notice of such default from
Jadian Enterprises, Inc., the restrictions contained in this Section 8 shall
automatically terminate.

 

 



4

 

 

9. REMEDIES.

 



a.The Employee understands that this Agreement contains a restrictive covenant
and prohibits the disclosure of the Proprietary Property of the Company, agrees
to the reasonability of said provisions, and does herewith expressly agree and
acknowledge that his breach of this Agreement will not be adequately compensated
by money damages. The Employee acknowledges that the restrictions contained in
this Agreement are a reasonable and necessary protection of the legitimate
interests of the Company and that any violation of these restrictions would
cause substantial irreparable injury to the Company. The Employee further
acknowledges that the Company would not have entered into this Agreement with
the Employee without receiving the consideration offered by the Employee in
binding himself to these restrictions.

 





b.The Employee expressly agrees that in the event of any suit which may be
brought by the Company for any violation or threatened violation of this
Agreement, including but not limited to a violation of the restrictive covenant
and nondisclosure provisions hereof, any such breach or threatened breach shall
entitle the Company to any and all of the following:

 

(i)an order in any such suit enjoining him from violating said provisions, upon
a court order to that effect, which may be entered at any stage of such
litigation without the requirement to post bond, and any application for such
injunction shall be without prejudice to any other right of action which may
accrue to the Company by reason of the breach or threatened breach of this
Agreement;

 

(ii)an order in any such suit providing for the forfeiture of any and all of the
compensation that may be due the Employee in the future; and

 

(iii)an order in any such suit providing for such other damages as may be
determined by an accounting for lost profits or diverted business.

 







c.

In the event it becomes necessary for the Company to enforce the covenant not to
compete or any other provision of this Agreement, the Employee shall be liable
for the payment of reasonable attorneys' fees, court costs and all ancillary
expenses incurred by the Company.

 

d.

The remedies contained in this Agreement are cumulative and not exclusive.

 

e.If any portion or portions of the covenant not to compete or the nondisclosure
of Proprietary Property provisions contained herein shall be, for any reason,
held invalid or unenforceable or deemed to be too excessive and, therefore,
unenforceable, such portion or portions of the covenant(s) shall be
reinterpreted by the court who shall have made such determination to requalify
the limitations provided therein so as to make the covenant(s) enforceable, and
the parties agree to be bound by such reinterpretations.

 



5

 

 

Sections 7, 8 and 9 of this Agreement shall survive any termination of this
Agreement.

 

10. TERMINATION. This Agreement may be terminated at any time by either party
without prior notice. The Employee recognizes and agrees that employment is
strictly at the will of the Company.

 

Termination hereunder shall terminate any further obligations of the Company
except as specifically set forth in this Agreement. However, in no event shall
the Employee's obligations under Sections 7, 8 and 9 of this Agreement
terminate.

 

11. NOTICES. All notices required to be given by this Agreement shall be made in
writing either:

 

a.by personal delivery to the party requiring notice; or

 

b.by mailing notice to the party requiring notice, by certified mail, return
receipt requested.

 

  If to the Company: Epazz, Inc.     309 West Washington Street, Suite 1225    
Chicago, Illinois 60606     Attn: Shaun Passley         With a copy to: Daniel
M. Loewenstein     Evans, Loewenstein, Shimanovsky & Moscardini, Ltd.     130 S.
Jefferson Street, Suite 350     Chicago, Illinois 60661         If to the
Employee: Guy Metz     2929 Marfitt Road     East Lansing, MI 48823

 

The effective date of the notice shall be the date of delivery in (a) above or
the date of mailing in (b) above.

 

12. REPRESENTATION. The Employee represents that he does not have any employment
obligations which would conflict with his performance for the Company. The
Employee further represents that he is not bound by any prior agreement which
would prohibit him from entering into this Agreement with the Company, or fully
performing his duties for the Company, and he agrees to hold the Company
harmless from any litigation or claims arising from the breach of this
representation.

 



6

 

 

13. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
previous communications, negotiations, representations or agreements, either
verbal or written, between the parties. No modification or waiver of this
Agreement, or any part hereof, shall be effective unless in writing signed by
the parties hereto.

 

14. ASSIGNABILITY. The Employee acknowledges that the services to be rendered by
him are unique and personal. Accordingly, he may not assign this Agreement or
any of his rights, duties or obligations hereunder. This Agreement shall be
binding upon and inure to the benefit of the Company, its successor and assigns.

 

15. WAIVER. No waiver by either party of any failure to perform any requirement
or provision of this Agreement shall be deemed a waiver of any preceding or
succeeding breach of the same or any other requirement or provision.

 

16. SEVERABILITY. If any provision of this Agreement shall be adjudged by a
court of competent jurisdiction to be void or unenforceable, the same shall not
affect any other provision thereof or the validity or enforceability of this
Agreement.

 

17. CAPTIONS. The headings and titles used in this Agreement have been inserted
for convenience of reference only and are to be ignored in any construction or
interpretation of the provisions hereof.

 

18. COUNTERPARTS. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original.

 

19. CONSTRUCTION. Gender references used herein shall be modified as required to
meet the circumstances. Whenever the context so requires, the plural shall
include the singular and vice versa.

 

20. APPLICABLE LAW. This Agreement shall be governed and construed in accordance
with the laws of the State of Illinois.

 

21. FORUM. The parties agree that any litigation between the parties shall be
conducted before the Courts of the State of Illinois and do hereby consent to
jurisdiction and venue in Cook County, Illinois.

 

 

 

 

 

[Signature Page to follow on next page.]

 

 



7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 



ATTEST:   EPAZZ, INC.         /s/ signature illegible   By: /s/ Shaun Passley
Secretary     President

 



 

The Employee, by his signature hereto, acknowledges that he has had an adequate
opportunity to review the foregoing Agreement with a lawyer or other business
advisor of his choice, that he understands the content. of this Agreement and he
is signing this Agreement of his own free will without any duress or coercion.

 

 

EMPLOYEE:

 

/s/ Guy Metz                

GUY METZ

 

[number illegible]             

SOCIAL SECURITY NUMBER

 

 



8

 

 

 

EXHIBIT A

 

DUTIES

 

 

 

 

 

 

 

 

 

 



9

 

 

EXHIBIT B

 

COMPENSATION

 

 

 1.Annual Gross Salary of Seventy-Five Thousand and no/100 Dollars ($75,000.00),
payable biweekly, prorated for the Term.

 

2.Employee shall have the right to select health insurance a list of healthcare
plans in which the Company, Epazz, Inc., or any affiliates or subsidiaries of
either, participates.

 

 

 

 

 

 

 

 

 

 

 

 



10

